DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-15,and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al (US 2005/0183610) [hereinafter Barton] in view of Adams et al (US 5,327,835) [hereinafter Adams]
Regarding claim 1, 11, and 19, Barton discloses An encapsulated receiver booster for a perforating gun, comprising: a hollow receiver booster housing 38 comprising a closed end and an open end and being configured for receiving a receiver booster 40  and a terminal end of a detonating cord 42 (clearly seen in Fig. 1); 
a hollow connecting element 44 having a first end and a second end (Fig. 1 and Fig. 5), and the first end being configured for being at least partially received within the open end of the as seen in Fig. 1); 
and a hollow compression element 46 configured for receiving the detonating cord and attaching to the second end of the connecting element (as seen in Fig. 1) and thereby compressing the first sealing element to the connecting element and the second sealing element to the first sealing element. 
Barton further discloses the importance of a fluid sealing between a hollow compression element 46 and the connecting element 44 (Par. 0044; the shoulder 68 (sealing element) is engaged by the retainer cap 46). 
Barton fails to disclose a frustoconically-shaped first sealing element  having a tapered end and a base end opposite the tapered end and a central bore extending between the tapered end and the base end, the central bore configured for receiving the detonating cord, wherein the tapered end of the first sealing element is configured for being at least partially received within the second end of the connecting element; an annular second sealing element having an inner diameter configured for receiving the detonating cord and the second sealing element being positioned in an abutting relationship with the base end of the first sealing element.
Adams teaches an analogous device which has a frustoconically-shaped first sealing element 32a having a tapered end and a base end opposite the tapered end and a central bore extending between the tapered end and the base end (As seen in Fig. 2), the central bore configured for receiving the detonating cord 26, wherein the tapered end of the first sealing element is configured for being at least partially received within the second end of the connecting element (as seen in Fig. 2); 
35 having an inner diameter configured for receiving the detonating cord (as seen in Fig. 1 and 2) and the second sealing element being positioned in an abutting relationship with the base end of the first sealing element and a hollow compression element 14 configured for receiving the detonating cord and attaching to the second end of the connecting element (as seen in Fig. 1 and 2) and thereby compressing the first sealing element to the connecting element and the second sealing element to the first sealing element.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Barton such that there was two sealing elements between the compression element and the first sealing element, in view of Adams, to obtain the desired result of providing an improved water tight seal. 
Regarding claim 2-4, 12-14 and 20, Barton further discloses wherein the sealing element is rubber2. (Original) The encapsulated receiver booster of claim 1, wherein at least one of the first sealing element and the second sealing element is elastomeric (rubber; Par. 0034)
Regarding claims 5 and 15, the combination of Barton and Adams, as applied to claim 1 above, further discloses, wherein an interior portion of the second end of the connecting element 14 has a shape that is complementary to the tapered end of the first sealing element (Adams: as seen in Fig. 2).
Regarding claim 7 and 17, Barton further discloses the detonating cord, wherein the detonating cord extends from the receiver booster through the connecting element, first sealing element, second sealing element, and compression element (Fig. 1).
Regarding claim 8-10 and 18, The combination of Barton and Adams, as applied to claim 1 above, further discloses  wherein the compression element is configured to compress the first and second sealing elements against the detonating cord and the interior portion of the Adams: as seen in Fig. 2).
Allowable Subject Matter
Claims 6 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or render obvious the combination including: wherein at least part of an exterior portion of the first and second ends of the connecting element are configured with a threaded portion such that the threaded portion of the first end of the connecting element is threadingly received within a threaded portion of the open end of the receiver booster housing and the threaded portion of the second end of the connecting element is threadingly received within an inner threaded portion of the compression element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641